Opinion op the court bt
JUDGE O’REAR
Reversing.
In Pulaski county the fiscal court had adopted the system of working the county roads by levying and collecting a tax known as the “road and bridge fund.” The work was •done and material furnished on the road at the expense of the county, and paid out of this fund at schedule prices fixed by the fiscal court. The fiscal court did not appoint a supervb sor, but entered an order of record investing the county judge \vith the general supervision of the roads of the county, and attempted to invest the justices of the magisterial districts with the power as assistants. The various justices, acting under this order throughout their term of office, superintended and controlled 'the keeping of the roads within their respective districts, and were subsequently, by an order of the fiscal court, allowed a sum in payment for their services. The county refused to settle on this basis, and this suit was brought by appellee, one of the magistrates named, to collect for his said services.
The statutes permit the 'appointment of the supervisor or supervisors. Sections 4313-4344, Ky. St., 1903. But the county did not do this. They attempted to create a different *251office, or perhaps the same office with a different name, and then attempted to fill it by electing themselves, and then attempted to vote themselves pay for their services. This they could not do, as was held by this court in the recent case of Daviess County v. Goodwin (decided December, 1903), 116 Ky., 891; 25 R., 1081; 77 S. W., 185.
Judgment reversed, and cause, remanded, with, directions to dismiss the petition.